DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Amendment filed 03/29/2021.  Claims 1-5, 8-13, and 16-20.  Claims 6, 7, 14, and 15 have been canceled.  Claims 1, 12, and 18 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 10-13, and 16-17 is/are rejected under 35 USC § 103 as being unpatentable over Suisse et al., U.S. Patent Application Publication 2008/0185476 A1 .
Regarding claim 1, Suisse teaches a spool valve (See e.g., FIGS. 3-6 element 102), comprising:
a body (See e.g., FIGS. 3-6, where the entirety of the spool valve illustrated teaches a body);
an outer secondary spool (See e.g., FIGS. 3-6 element 131) coaxially located within a bore of the body and linearly displaceable relative to the body (See e.g., FIGS. 4-6, where the unlabeled bore in which 131 is shown teaches a bore, and teaches coaxially located within a bore of the body and linearly displaceable relative to the body);
an inner primary spool (See e.g., FIGS. 4-6 element 125) coaxially located within a bore of the secondary spool and linearly displaceable relative to the secondary spool and the body (See e.g., FIGS. 4-6, where 125 is located in the same unlabeled bore in which 131 as recited hereinabove, and teaches coaxially located within a bore of the secondary spool and linearly displaceable relative to the secondary spool and the body); and
a plurality of motor assemblies, each motor assembly comprising:
a motor (See e.g., FIGS. 4-6 element 119) configured to provide selective displacement of the primary spool (See e.g., ¶s [0028] & [0029], where, the linear displacement of the primary spool is a result of the assembly of the motor, the shaft, and the cam working together as disclosed);
(See e.g., FIGS. 3-6 element 133 or 135; ¶s [0030] & [0032]-[0034], “LVDT's 133 and RVDT's 135 electronically monitor the linear displacement and angular displacement, respectively, of various moving parts of DMDCVA 101. … although the location and displacement of primary spool 125 is preferably measured at both ends by RVDT's 135 associated with shafts 127 of each motor 119, it will be appreciated that LVDT's 133 associated with primary spool 125 may optionally be substituted for RVDT's 135. Thus, LVDT's 133 and RVDT's 135 may be interchanged depending upon application …”); and
a cam (See e.g., FIGS. 4-6 element 129) configured to selectively couple the motor to the primary spool (See e.g., FIGS. 4-6 element 129; ¶ [0029], where it is illustrated in the cited figures that the cam 129 couples to the motor 119 to the primary spool 125 on the right hand side of each cited figure);
… and
wherein each cam decouples its associated motor from the primary spool … (See e.g., FIGS. 4-6 element 129; ¶ [0029], where it is illustrated in the cited figures that the cam 129 decouples the motor 119 from the primary spool 125 on the left hand side of each cited figure).
And, although Suisse teaches a failed motor (See e.g., ¶ [0029), and failure of one of two stacked motors (See e.g., ¶ [0036), and a motor position (as recited hereinabove in this claim), and a cam, Suisse does not teach a clutch, and wherein each motor position sensor detects a fault of its associated motor; and wherein each clutch decouples its associated motor … in response to a detected fault in the associated motor.
However, REGEV teaches a clutch (See e.g., FIGS. 2, 3, & 7 element 600), and each motor position sensor (See e.g., ¶s [0054], [0109], & [0130]) detects a fault of its associated (See e.g., ¶ [0130], where abnormal behavior, a problem, and malfunctioning EMM teaches a fault of a motor, and the disclosure in its entirety teaches the instant claim limitation); and each clutch decouples its associated motor … in response to a detected fault in the associated motor (See e.g., ¶s [0050], [0051], [0114], [0129], & [0133]-[0135]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Suisse and REGEV before him, before the effective filing date of the claimed invention, to replace the cam of Suisse with a clutch, and include each motor position sensor detects a fault of its associated motor; and each clutch decouples its associated motor … in response to a detected fault in the associated motor, as taught in the analogous art of REGEV, to achieve the predictable result of, by disengaging the motor that develops a fault, the driveshaft does not turn the malfunctioning motor, and thus there are no significant power losses that would otherwise be incurred for turning the malfunctioning motor, as disclosed in REGEV (See e.g., ¶ [0138]).
Regarding claim 2, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, wherein the spool valve comprises a direct drive, dual concentric valve (D3V) comprising four-way valves at each end of the D3V (Suisse See e.g., FIG. 4; ¶ [0026]).
Regarding claim 3, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, further comprising: at least one primary spool position sensor configured to determine the position of the primary spool with respect to the secondary spool, and at least one secondary spool position sensor configured to determine the position of the secondary spool with respect to the body (Suisse See e.g., FIGS. 3-6 element 133 or 135; ¶s [0028] & [0030]-[0033], which teach how the sensors are interchangeable, and the ).
Regarding claim 4, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, wherein the spool valve comprises at least two motor assemblies (Suisse See e.g., FIGS. 3-6 element 119).
Regarding claim 8, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, wherein the clutches comprise rotary clutches (REGEV See e.g., FIGS. 2 & 3 element 600).
Regarding claim 10, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, wherein the clutches (REGEV See e.g., FIGS. 2, 3, & 7 element 600) comprise at least one of mechanically actuated, electromechanically actuated, hydraulically actuated, electromagnetically actuated (REGEV See e.g., ¶ [0115]), piezo-actuated, and magnetorheological-activated clutches.
Regarding claim 11, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, wherein displacement of the primary spool alters a flowpath through the spool valve to alter a pitch of a plurality of rotor blades of an aircraft (Suisse See e.g., FIGS. 2 & 3; ¶s [0027]-[0028], where DMDCVA is allowed to change the pitch of rotor blades by controlling the actuation of rotating control system via non-rotating control system teaches the instant claim limitation).
Regarding claim 12, Suisse teaches an aircraft (See e.g., FIG. 3 element 103), comprising:
a piston actuator (See e.g., FIGS. 3-6 element 113 or 115); and
(See e.g., FIGS. 3-6 element 102) hydraulically coupled to the piston actuator (See e.g., FIGS. 3-6 elements 102, 113, & 115) and comprising:
a body (See e.g., FIGS. 3-6, where the entirety of the spool valve illustrated teaches a body);
an outer secondary spool (See e.g., FIGS. 3-6 element 131) coaxially located within a bore of the body and linearly displaceable relative to the body (See e.g., FIGS. 4-6, where the unlabeled bore in which 131 is shown teaches a bore, and teaches coaxially located within a bore of the body and linearly displaceable relative to the body);
an inner primary spool (See e.g., FIGS. 4-6 element 125) coaxially located within a bore of the secondary spool and linearly displaceable relative to the secondary spool and the body (See e.g., FIGS. 4-6, where 125 is located in the same unlabeled bore in which 131 as recited hereinabove, and teaches coaxially located within a bore of the secondary spool and linearly displaceable relative to the secondary spool and the body); and
a plurality of motor assemblies, each motor assembly comprising: 
a motor (See e.g., FIGS. 4-6 element 119) configured to provide selective displacement of the primary spool to actuate the piston actuator (See e.g., ¶s [0028]-[0033], “As the pilot provides input to a flight control input device (not shown) associated with DMDCVA 101, the FCC calculates the desired mechanical output to be achieved by DMDCVA 101 and outputs a control signal (not shown) to motors 119. The control signal causes rotational displacement of shafts 127, thereby causing cams 129 to linearly displace ”);
a motor position sensor configured to determine the position of its associated motor (See e.g., FIGS. 3-6 element 133 or 135; ¶s [0030] & [0032]-[0034], “LVDT's 133 and RVDT's 135 electronically monitor the linear displacement and angular displacement, respectively, of various moving parts of DMDCVA 101. … although the location and displacement of primary spool 125 is preferably measured at both ends by RVDT's 135 associated with shafts 127 of each motor 119, it will be appreciated that LVDT's 133 associated with primary spool 125 may optionally be substituted for RVDT's 135. Thus, LVDT's 133 and RVDT's 135 may be interchanged depending upon application …”); and
a cam (See e.g., FIGS. 4-6 element 129) configured to selectively couple the motor to the primary spool (See e.g., FIGS. 4-6 element 129; ¶ [0029], where it is illustrated in the cited figures that the cam 129 couples to the motor 119 to the primary spool 125 on the right hand side of each cited figure);
… and
wherein each cam decouples its associated motor from the primary spool … (See e.g., FIGS. 4-6 element 129; ¶ [0029], where it is illustrated in the cited figures that the cam 129 decouples the motor 119 from the primary spool 125 on the left hand side of each cited figure),
And, although Suisse teaches a failed motor (See e.g., ¶ [0029), and failure of one of two stacked motors (See e.g., ¶ [0036), and a motor position (as recited hereinabove in this claim), and a cam, Suisse does not teach a clutch, and wherein each motor position sensor detects a fault 
However, REGEV teaches a clutch (See e.g., FIGS. 2, 3, & 7 element 600), and each motor position sensor (See e.g., ¶s [0054], [0109], & [0130]) detects a fault of its associated motor (See e.g., ¶ [0130], where abnormal behavior, a problem, and malfunctioning EMM teaches a fault of a motor, and the disclosure in its entirety teaches the instant claim limitation); and each clutch decouples its associated motor … in response to a detected fault in the associated motor (See e.g., ¶s [0050], [0051], [0114], [0129], & [0133]-[0135]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Suisse and REGEV before him, before the effective filing date of the claimed invention, to replace the cam of Suisse with a clutch, and include each motor position sensor detects a fault of its associated motor; and each clutch decouples its associated motor … in response to a detected fault in the associated motor, as taught in the analogous art of REGEV, to achieve the predictable result of, by disengaging the motor that develops a fault, the driveshaft does not turn the malfunctioning motor, and thus there are no significant power losses that would otherwise be incurred for turning the malfunctioning motor, as disclosed in REGEV (See e.g., ¶ [0138]).
Regarding claim 13, Suisse, as modified by REGEV in the rejection of claim 12 hereinabove, teaches the above aircraft, wherein the piston actuator is coupled to a plurality of rotor blades (Suisse See e.g., FIGS. 2 & 3 elements 105), and wherein actuation of the piston actuator alters a pitch of the plurality of rotor blades (Suisse See e.g., FIGS. 2 & 3; ¶s [0027]-[0028], where DMDCVA is allowed to change the pitch of rotor blades by controlling the ).
Regarding claim 16, as modified by REGEV in the rejection of claim 12 hereinabove, teaches the above aircraft, wherein each clutch (REGEV See e.g., FIGS. 2, 3, & 7 element 600) is controlled by a flight control system of the aircraft (Suisse See e.g., ¶ [0033], as modified with the recited clutch of REGEV).
Regarding claim 17, Suisse as modified by Heverly teaches the above aircraft, wherein the aircraft comprises at least one of a rotary-wing aircraft (Suisse See e.g., FIG. 3 element 103), a tiltrotor, and a fixed-wing aircraft (REGEV See e.g., ¶s [0065] & [0136]).


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over Suisse, and further in view of REGEV, and further in view of Heverly et al., U.S. Patent Application Publication 2016/0341226 A1 (hereinafter called Heverly and this reference is cited on the IDS filed 07/07/2019).
Regarding claim 5, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, wherein each motor assembly (Suisse as set forth in the rejection for this similar limitation in claim 1 hereinabove) and wherein each clutch (REGEV See e.g., FIGS. 2, 3, & 7 element 600) is configured to selectively couple an associated motor to … a driveshaft (REGEV See e.g., ¶s [0050], [0080], [0118], & [0129]).
And, although REGEV teaches an armature associated with a clutch (See e.g., FIG. 2 element 630; ¶ [0114]), neither Suisse nor REGEV teaches each motor assembly comprises an 
However, Heverly teaches each motor assembly (See e.g., FIG. 4 elements 416, 456) comprises an eccentric drive unit (See e.g., FIG. 4 element 414), and wherein each clutch (See e.g., FIG. 4 elements 442, 444) is configured to selectively couple an associated motor to an associated eccentric drive unit (See e.g., FIG. 4 elements 416, 456, 414; ¶ [0005]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Suisse, REGEV, and Heverly before him, before the effective filing date of the claimed invention, to include in the combined invention of Suisse and REGEV each motor assembly comprises an eccentric drive unit, and wherein each clutch is configured to selectively couple an associated motor to an associated eccentric drive unit, as taught in the analogous art of Heverly, to achieve the predictable result of implementing an efficient, light weight, and small pumper design for augmenting liquid inertia vibration eliminator LIVE™ technology and creating an active vibration isolation system, as disclosed in Heverly (See e.g., ¶ [0022]).


Claim 9Suisse, and further in view of REGEV, and further in view of ASK, U.S. Patent 3,421,719 A (hereinafter called ASK).
Regarding claim 9, Suisse, as modified by REGEV in the rejection of claim 1 hereinabove, teaches the above spool valve, the clutches (REGEV See e.g., FIGS. 2, 3, & 7 element 600), but neither Suisse nor REGEV teaches the clutches comprise linear clutches.
However, ASK teaches the clutches comprise linear clutches (See e.g., FIG. 2; column 2 lines 55-57; column 3 line 75, “… a linear clutch … the linear clutch …”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Suisse, REGEV, and ASK before him, before the effective filing date of the claimed invention, to include with the clutches in the combined invention of Suisse and REGEV linear clutches, as taught in the analogous art of ASK, to achieve the predictable result of allowing the pilot to override the actuator with the least possible effort when a control signal is introduced, as disclosed in ASK (See e.g., ASK column 2 lines 18-22).


Claims 18-20 is/are rejected under 35 USC § 103 as being unpatentable over Suisse, and further in view of Heverly, and further in view of COLHOUN, U.S. Patent 3,095,784 A (hereinafter called COLHOUN).
Regarding claim 18, Suisse teaches a method of operating an aircraft, comprising:
providing an aircraft (See e.g., FIG. 3 element 103) comprising a piston actuator (See e.g., FIGS. 3-6 element 113 or 115) and a spool valve (See e.g., FIGS. 3-6 element 102) comprising a plurality of motor assemblies, each motor assembly comprising a cam (See e.g., FIGS. 4-6 element 129) and a motor (See e.g., FIGS. 4-6 element 119) configured to provide (See e.g., ¶s [0028]-[0033]);
But Suisse does not teach a clutch.
However, Heverly teaches a clutch (See e.g., FIG. 4 element 442).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Suisse and Heverly before him, before the effective filing date of the claimed invention, to replace the cam of Suisse with a clutch, as taught in the analogous art of Heverly, to achieve the predictable result of improving the responsiveness of the clutch, as the object to be controlled, to improve and subsequently render the successful operation of all mechanisms in a system under all conditions impacted by the clutch.
But neither Suisse nor Heverly teaches detecting a failure of a motor; and then disengaging the clutch associated with the at least one failed motor in response to the failure.
However, COLHOUN teaches detecting a failure of a motor (See e.g., column 3 lines 50-53, where the warning means teaches detecting, and the defective servo-motor teaches a failure of a motor, and the reference in its entirety teaches detecting a failure of a motor); and then disengaging the clutch associated with the at least one failed motor in response to the failure (See e.g., column 3 lines 50-53, because clutches engage and disengage, the system implies that something is performing the function of a clutch, i.e., “declutching the defective servo-motor,” and given that this system performs de-clutching in response to a detected fault in an associated motor, and it has all the other elements of the claim, the reference in its entirety teaches the instant claim limitation.  Examiner notes that the claim does not specify a type of clutch or only being relied upon to teach the step of disengaging the clutch associated with the at least one failed motor in response to the failure, which is being combined with SUISSE, which teaches the motor, and Heverly, which teaches the clutch).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Suisse, Heverly, and COLHOUN before him, before the effective filing date of the claimed invention, to modify the combined method of Suisse and Heverly with detecting a failure of a motor; and then disengaging the clutch associated with the at least one failed motor in response to the failure, as taught in the analogous art of COLHOUN, to achieve the predictable result of detecting a fault or defect, so that the pilot or controller is made aware of the reduction in the standard of safety remaining in the system and thereby warned of the necessity for taking remedial action, to provide the necessary degree of reliability and safety, as disclosed in COLHOUN (See e.g., column 1 lines 12-19).
Regarding claim 19, Suisse, as modified by Heverly and COLHOUN in the rejection of claim 18 hereinabove, teaches the above method, wherein detecting the failure of a motor (COLHOUN as rejected in claim 18 hereinabove) is determined by the motor position sensor communicating information to a flight control system regarding the position of at least one of the motors that does not match a commanded operational position of the motor (Suisse See e.g., ¶s [0030], [0033], & [0036], “LVDT's 133 and RVDT's 135 electronically monitor the linear displacement and angular displacement, respectively, of various moving parts of DMDCVA 101. … LVDT's 133 and RVDT's 135 are preferably calibrated to a neutral position in which primary spool 125 is centrally located within valve 102, such that no resultant movement of carriage 137 occurs due to the position of primary spool 125. As the pilot provides input to a flight control input device (not shown) associated with DMDCVA 101, the FCC calculates the desired mechanical output to be achieved by DMDCVA 101 and outputs a control signal (not shown) to motors 119. The control signal causes rotational displacement of shafts 127, thereby causing cams 129 to linearly displace primary ”).
Regarding claim 20, Suisse, as modified by Heverly and COLHOUN in the rejection of claim 18 hereinabove, teaches the above method, further comprising: simultaneously engaging a clutch (Heverly See e.g., FIG. 4 element 442) associated with another motor configured in a standby mode with the disengaging the clutch associated with the at least one failed motor to maintain redundancy of multiple engaged motor assemblies of the spool valve (Suisse See e.g., FIG. 6; ¶ [0036], “TMCVA 301 preferably includes a set of two motors 119 stacked in a modular fashion, such that the two stacked motors 119 effectively share a shaft 127. In the event of a failure of one of the two stacked motors 119, the remaining operable motor 119 of the two stacked motors 119 can continue to rotate the shared shaft 127. This addition of a third motor 119 turns the system of the present invention into a triple redundant system suitable for use with "man-rated" and commercial aircraft applications. Thus, it will be appreciated that modular and scalable redundancy may be achieved by selectively incorporating additional motors 119.”).

Response to Arguments
Applicant's arguments filed 03/29/2021 regarding claims 1-5 and 8-17 are moot due to new grounds of rejection necessitated by amendment.
Applicant's arguments filed 03/29/2021 regarding claims 18-20 have been fully considered but they are not persuasive.  On page 10 of the REMARKS, Applicant argues “No clutch is shown or described, and "declutching" of servo-motor 16 occurs via a hydraulic valve located between spool valve 15 and hydraulic servo motor 16 in Colhoun rather than by "disengaging the clutch associated with the at least one failed motor" in the present application.”  Examiner respectfully disagrees.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The analysis has to be done as a whole with all references.  COLHOUN describes the function of a clutch in the recited teaching “declutching the defective servo-motor.”  And, it is well-known to declutch a motor, and that clutches engage and disengage.  The claim does not require any specific type of clutch, so it does not matter that Colhoun does not explicitly teach a clutch, nor does the claim require a specific type of motor.  Because COLHOUN teaches the function of a clutch is being implemented, and it has all other elements of the claim, COLHOUN teaches disengaging the clutch associated with the at least one failed motor, as set forth in the rejection of claim 18 hereinabove in the instant Office Action.  More importantly, Examiner is only using COLHOUN to show that it is possible to have a motor disengage in response to a failure, as required by the claim limitation being argued.  When taken as a whole, with the combination of Suisse and Heverly, Suisse teaches a motor, and Heverly teaches the clutch, as recited in the rejection of claim 18.  And, when combined with COLHOUN, these two parts are used in the teaching of COLHOUN to perform the instant claim limitation.
Consequently, independent claim 18 and its dependent claims remain rejected as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRI L FILOSI/Examiner, Art Unit 364415 April 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644